Case 7:19-cr-00700-VB Document 102 Filed 06/08/20 Page 1 of 1

"ti reve aam ye,

 
 
  

UNITED STATES DISTRICT COURT ij Usp Co: ONT a ne
SOUTHERN DISTRICT OF NEW YORK | bocum tN
a tt x FE .
UNITED STATES OF AMERICA — - : voc, Ne ALLY Finep
DATE FiLEn, </P20——
v. : ee ee clo |
a 4
WENDELL JONES; :
JESSE DABBS; : ORDER
JASON BOGAN; :
BYRON MOUNTAIN; : 19 CR 700 (VB)
SARAH GILLON;
DOROTHY McALLISTER;
GUSTAVO GONZALEZ; and
KEVIN HERBIN, :
Defendants. :
tne tee one nn st Sm mem mr A Se tl oS SO xX

A status conference in this matter is scheduled for July 16, 2020, at 9:00 a.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants waive their right to be physically present and
consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By July 2, 2020, defense counsel shall advise the Court in writing as to whether their
clients waive their right to be physically present and consent to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: June 8, 2020
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
